PER CURIAM.
We affirm on all issues raised. As to the specific issues concerning the factual basis for appellant’s plea and the constitutionality of section 776.051, Florida Statutes, appellant failed to preserve these issues for review on direct appeal. See generally Fla. R.App. P. 9.140(b)(2); §§ 924.051(4), .06(3), Fla. Stat. (2000); Jones v. State, 708 So.2d 337, 338 (Fla. 4th DCA 1998). Appellant did not reserve the right to appeal any prior dispositive trial court orders when entering his no contest plea, nor did he subsequently move to withdraw his plea.
Affirmed.
WARNER, SHAHOOD and HAZOURI, JJ., concur.